t c memo united_states tax_court estate of lois l lockett a k a lois l lockett deceased robert w lockett jr executor petitioner v commissioner of internal revenue respondent docket nos filed date tim a tarter larry c schafer and sarah e price for petitioner s mark barnes and rebekah a myers for respondent memorandum findings_of_fact and opinion haines judge in these consolidated cases respondent issued two notices of deficiency taking inconsistent positions with respect to four 1these cases were consolidated for purposes of trial briefing and opinion transactions in the notice_of_deficiency in docket no respondent determined an dollar_figure federal gift_tax deficiency against the estate of lois l lockett estate based upon respondent’s position that the four transactions were gifts subject_to federal gift_tax in the notice_of_deficiency in docket no respondent determined a dollar_figure federal estate_tax deficiency against the estate based upon respondent’s position that mrs lockett’s gross_estate should include the fair_market_value of assets mrs lockett transferred to a family limited_partnership as part of the later notice_of_deficiency respondent treats the four transactions as loans and assets of mrs lockett’s estate to further confuse matters respondent also includes these four transactions as gifts in the calculation of the dollar_figure estate_tax deficiency respondent acknowledges the inconsistent positions taken after concession sec_2 the issues for decision are whether transfers of cash to robert w lockett jr and joseph l lockett sr were gifts or loans and 2the estate does not contest that portion of the deficiency that corrects the adjusted_taxable_gifts form_706 united_states estate and generation-skipping_transfer_tax return line to dollar_figure and the total gift_tax paid form_706 front p l to dollar_figure whether at the time of lois l lockett’s mrs lockett death certain assets were held by her individually or were held in a family limited_partnership findings_of_fact background many of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference mrs lockett was a resident of arizona when she died testate on date and her will was probated in that state the estate acts through its executor robert w lockett jr robert robert mrs lockett’s son resided in arizona when the petitions were filed family life mrs lockett was born on date she came from a pioneer family that settled in arizona her parents lloyd case lakin and ethel lakin were entrepreneurs who formed a number of businesses mrs lockett inherited portions of these businesses including an interest in lakin cattle co and lakin milling co from through mrs lockett made gifts for which federal gift_tax returns were filed and gift_taxes paid of interests in various properties and 3unless otherwise indicated section references are to the internal_revenue_code code as in effect for the date of mrs lockett’s death rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar entities including lakin cattle co and lakin milling co to her children and their spouses these gifts are not at issue for us to resolve but do figure into the calculation of any estate and gift_tax deficiencies to be redetermined mrs lockett married robert w lockett sr mr lockett mr lockett also came from a pioneer family that settled in arizona in approximately the lockett family purchased land grew crops and ventured into a number of business enterprises mr and mrs lockett had two children robert and joseph l lockett sr joseph joseph married mary e lockett mary in and they had two children joseph l lockett jr and patricia lockett joseph and mary divorced in thereafter joseph married his second wife linda burke lockett linda joseph died on date he is survived by linda and his two children robert married karen k lockett and they had two children meredith lockett lamm meredith and lori lockett adam and a stepchild kelly lovin kelly estate_planning mr lockett died on date his last will established a_trust for the benefit of mrs lockett trust a from which she received quarterly income she was also given the unlimited power to withdraw principal and a general_power_of_appointment over the trust corpus joseph robert and mrs lockett were named cotrustees of trust a mrs lockett’s health gradually declined and by she had moved into an assisted living facility mary mrs lockett’s ex-daughter-in-law was a financial planner who had advised mrs lockett and assisted with her financial affairs for a number of years david haga who had represented mrs lockett from was her estate_planning attorney and gerald bernard was her accountant on date mrs lockett created a revocable_trust the lois l lockett trust lockett trust the lockett trust document named mrs lockett and mary as cotrustees mary and mr haga also recommended that mrs lockett create a family limited_partnership the lockett family being close mrs lockett decided to involve joseph robert and mary in the creation of the partnership with so many people involved a good amount of indecision arose which stalled the orderly creation of the partnership formation of a limited_liability limited_partnership on date mr bernard filed articles of organization with the state of arizona for mariposa monarch lllp an arizona limited_liability limited_partnership mariposa at that time no decision had been made as to what percentage interest each family_member would hold in mariposa what assets would be contributed to mariposa or even who would be members throughout and mrs lockett mary joseph robert mr haga and mr bernard discussed the formation of mariposa during and nothing was done to fund mariposa mr bernard prepared forms u s return of partnership income for mariposa for and and reported no income and no activity mr bernard also prepared schedules k-1 partner’s share of income deductions credits etc for and for the partners he believed would be part of mariposa namely joseph robert and mary as general partners and mrs lockett joseph robert and trust a as limited partners in date mrs lockett and mary met with mr haga to discuss the details of mariposa mr haga had drafted several versions of the partnership_agreement that had been reviewed by the lockett family members joseph and robert had hired an attorney robert l miller to represent their interests in the formation of the partnership mr miller had reviewed the several drafts of the mariposa partnership_agreement and had recommended changes on date mary wrote a letter signed by herself and mrs lockett to mr haga in reference to their september meeting in the letter mary expressed reservations about having mr miller involved in the drafting of the partnership_agreement essentially requesting that his changes be ignored mary also recommended that she be named a general_partner so that she could protect mrs lockett’s limited_partnership_interest mary recommended a number of other changes and stated that once those changes were made she would encourage mrs lockett to sign the partnership_agreement joseph and robert had always deferred to mary’s judgment when it came to their mother’s finances mary had been the driving force behind the creation of mrs lockett’s estate plan and the formation of mariposa however joseph and robert became suspicious of mary’s motives they moved their mother to a new assisted living facility so that she would be farther away from mary and closer to them in date joseph and robert decided to exclude mary from further involvement in mrs lockett’s financial affairs on date mrs lockett executed a durable_power_of_attorney removing mary as her attorney-in-fact and appointing joseph and robert in her stead on that same date mrs lockett executed a first amendment to the terms of the lockett trust removing mary as cotrustee and appointing joseph and robert to serve as cotrustees on date the parties executed the agreement of mariposa monarch lllp mariposa agreement a certificate of limited_partnership certificate and a statement of qualification for a limited_liability limited_partnership for mariposa monarch lllp the certificate was signed by joseph and robert as general partners of mariposa and filed with the state of arizona on date the mariposa agreement was signed by mrs lockett joseph and robert individually and by mrs lockett joseph and robert as trustees of trust a the mariposa agreement named joseph and robert as general partners and mrs lockett joseph robert and trust a as limited partners even without mary’s involvement the indecision continued at the time the mariposa agreement was signed mrs lockett robert and joseph had still not agreed upon initial capital contributions or their percentage interests in mariposa funding of mariposa soon after the mariposa agreement was signed mrs lockett and trust a began funding the partnership on date trust a transferred dollar_figure to mariposa through its investment adviser franklin templeton investments additionally on date trust a transferred dollar_figure of sale proceeds from a land transaction to mariposa finally on date the trustees of trust a deposited a dollar_figure check made out to trust a in mariposa’s bank account on date mrs lockett individually transferred dollar_figure to mariposa and on date through the lockett trust transferred an additional dollar_figure in cash to mariposa joseph and robert made no contributions to mariposa amendment to mariposa agreement in date a decision was made to terminate trust a the trustees of trust a executed the trust a termination agreement effective date terminating trust a and distributing its assets to its sole beneficiary mrs lockett as a result mrs lockett became the owner of trust a’s limited_partnership_interest in mariposa the termination of trust a and distribution of its limited_partnership_interest to mrs lockett required an amendment to the mariposa agreement on or around date the parties executed the amendment to agreement of limited_liability limited_partnership of mariposa monarch l l l p mariposa amendment with an effective date of date the mariposa amendment reflected the fact that mrs lockett was now the sole limited_partner of mariposa but continued to list joseph and robert as mariposa’s general partners exhibit a of the mariposa amendment listed joseph and robert as each holding a interest in the partnership and listed mrs lockett as holding of the interest in the partnership the mariposa agreement provided that the partnership would dissolve upon the acquisition of all of mariposa’s interests by a single partner the certificate of limited_partnership and statement of qualification for a limited_liability limited_partnership for mariposa monarch lllp was also amended to reflect the termination of trust a and as a result mrs lockett’s holding of the limited_partnership_interest in mariposa the amended certificate was signed by joseph and robert as general partners and mrs lockett as a limited_partner on date and filed by the arizona secretary of state on date the parties filed annual reports for mariposa for both and both annual reports were signed by joseph and robert as general partners of mariposa mariposa and mrs lockett’s accounting in early mr bernard was let go and marjorie mcclanahan was hired to be mariposa and mrs lockett’s accountant mrs mcclanahan filed forms for mariposa for and robert reviewed and signed all three forms the attached schedules k-1 for and listed joseph robert mary mrs lockett and trust a as partners but attributed all items of partnership income and deductions to mrs lockett thus mrs lockett reported all of mariposa’s items of income and deductions on her and form sec_1040 u s individual_income_tax_return schedules k-1 for listed joseph and 4mary was listed as a partner of mariposa only for robert as general partners and mrs lockett as the sole limited_partner mrs lockett died on date as a result mrs mcclanahan reported of the first months of the partnership’s items of income and deductions to mrs lockett the remaining two months of the partnership’s items of income and expense were reported in equal shares to joseph and robert mariposa’s activities though joseph and robert were listed as general partners of mariposa joseph was not involved in the administration of mariposa according to linda joseph’s level of involvement in the administration of mariposa was minimal joseph was not involved in any aspect of the administration of mariposa joseph never assisted mrs lockett with any aspect of the administration of mariposa robert was more involved having signed mariposa’s tax returns mariposa hired j e russell to act as its financial adviser and manage its assets on date mariposa applied for a bank account with sunamerica securities inc on the application joseph and robert identified mariposa as a_trust mariposa also opened bank accounts with franklin templeton investments and pershing mariposa paid joseph and robert each a director’s fee between dollar_figure and dollar_figure in plus reimbursement for expenses at all times mr russell managed mariposa’s securities and liquid_assets the transfers a transfers to joseph on date less than two weeks after mariposa had been funded mariposa transferred dollar_figure to joseph joseph executed a 10-year promissory note in favor of mariposa in the amount of dollar_figure agreeing to pay annual interest of due may of each year on date joseph made a principal payment of dollar_figure towards the dollar_figure promissory note joseph failed to pay the required_interest payment of dollar_figure on date on date joseph received an additional dollar_figure from mariposa and executed a new promissory note in the amount of dollar_figure the promissory note consisted of the dollar_figure of principal remaining on the date promissory note the accrued interest from that promissory note and the additional transfer of dollar_figure the promissory note required annual payments of interest due june of each year the promissory note did not state a principal repayment date joseph failed to make interest payments on the note on date mariposa filed a claim against the estate of joseph l lockett sr joseph’s estate for repayment of the dollar_figure transfer joseph also received dollar_figure from mariposa on date no promissory note memorializing the transfer was executed in mariposa made a claim against joseph’s estate for the dollar_figure transfer b transfers to robert and karen on date mariposa transferred dollar_figure to robert and karen mr haga drafted a 10-year promissory note in favor of mariposa in which robert and karen agreed to pay annual interest of on the principal_amount of dollar_figure due on may of each year neither robert nor karen signed the promissory note on date robert and karen made a principal payment of dollar_figure towards the dollar_figure promissory note robert and karen failed to make their required_interest payment on date but made a late payment of interest on date of dollar_figure on date robert and karen received an additional dollar_figure from mariposa and executed a new promissory note in the amount of dollar_figure the promissory note consisted of the dollar_figure of principal remaining on the date promissory note dollar_figure of accrued interest from the date 5robert owed mariposa dollar_figure interest on dollar_figure for months and days and an additional dollar_figure interest on dollar_figure for the remaining months and days of the first year this amounts to about dollar_figure of interest due for the first year of the loan promissory note and the additional transfer of dollar_figure the promissory note required annual payments of interest due june of each year the promissory note did not state a principal repayment date to date no principal or interest payments have been paid on the date promissory note c transfer to meredith in mariposa transferred dollar_figure to meredith no promissory note was executed no information has been presented regarding the terms of the transfer real_estate transactions on date mariposa purchased a house in camp verde arizona camp verde property for dollar_figure on date mariposa leased the camp verde property to mark and beverly weber for dollar_figure per month the webers failed to perform under their lease agreement and pay the rent no action was taken to collect the past due rent from the webers or institute eviction proceedings on date mariposa purchased a house in goodyear arizona goodyear property for dollar_figure mrs lockett’s assets at the date of her death on date mrs lockett unexpectedly died of pneumonia on the date of her death mrs lockett held dollar_figure in cash and securities in the lockett trust and dollar_figure in cash and securities outside of the lockett trust the parties stipulated that mariposa held assets worth dollar_figure on mrs lockett’s date of death these assets included the meredith lockett lamb transfer valued at dollar_figure as discussed below the transfer to meredith is not a loan but a gift therefore the transfer should not be included as a mariposa asset the dollar_figure transfer to joseph on date is also not a loan but a gift likewise that transfer should not be included as a mariposa asset on the date of mrs lockett’s death mariposa held assets valued at dollar_figure asset stipulated fair_market_value on date money market fund stocks mutual funds robert and karen lockett promissory note joseph lockett promissory note camp verde property goodyear property reits total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number 6the gift to meredith has been removed from the assets held by mariposa as stipulated by the parties the dollar_figure gift to joseph was never included in the assets held by mariposa as stipulated by the parties on its form_706 united_states estate and generation-skipping_transfer_tax return the estate reported mrs lockett as the owner of mariposa at her death the estate valued mrs lockett’s ownership_interest in mariposa at dollar_figure the estate applied control and marketability discounts in determining the value of mrs lockett’s ownership_interest in mariposa on date respondent issued the estate a notice_of_deficiency in each of the above-docketed cases in the notice_of_deficiency for docket no respondent determined a federal gift_tax deficiency of dollar_figure respondent determined that the purported loans of dollar_figure dollar_figure and dollar_figure to robert joseph and meredith respectively were taxable_gifts subject_to federal gift_tax after applying dollar_figure for the annual exclusions respondent determined the estate had made dollar_figure of taxable_gifts in subject_to a federal gift_tax of dollar_figure in the notice_of_deficiency for docket no respondent determined a federal estate_tax deficiency of dollar_figure the notice_of_deficiency included in the 7the notice_of_deficiency refers to a gift to robert even though the transfer of money was to both robert and karen 8respondent treats the transfers as having taken place in because the promissory notes were signed in however portions of the transfers of cash to joseph robert and karen took place in gross_estate dollar_figure the value of the property that mrs lockett had transferred to mariposa respondent also increased mrs lockett’s adjusted_taxable_gifts from dollar_figure to dollar_figure and decreased her aggregate gift_tax payable from dollar_figure to dollar_figure the estate concedes that mrs lockett’s adjusted_taxable_gifts should be increased to dollar_figure the estate contests the remaining increase of dollar_figure attributable to the loans to robert joseph and meredith the estate also concedes that mrs lockett’s aggregate gift_tax payable should be decreased to dollar_figure the estate contests dollar_figure of gift_tax determined in the notice_of_deficiency which is attributable to the transfers to robert joseph and meredith respondent concedes that including the transfers as both assets of mariposa and gifts by mrs lockett is an inconsistent_position that must be dealt with in any rule computation resulting from a decision of the court the estate filed petitions with this court on date opinion i burden_of_proof the estate bears the burden of proving that respondent’s determinations are erroneous see rule a ii federal gift_tax law sec_2501 generally imposes a tax for each calendar_year on the transfer of property by gift during the year by an individual although the code does not explicitly define what constitutes a gift_for purposes of sec_2501 sec_2512 provides where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_25_2511-1 gift_tax regs provides in pertinent part donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor the gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth or to ordinary business transactions described in sec_25_2512-8 the parties agree that mariposa9 transferred dollar_figure dollar_figure and dollar_figure to joseph robert and meredith respectively the only dispute here is whether the transfers at issue were loans or gifts the estate contends that each of those transfers was in form and in substance a loan and not a gift_for federal gift_tax purposes because mariposa entered into a bona_fide creditor-debtor relationship with robert joseph and meredith at the time of the transfers respondent contends that although each of the transfers at issue was in form a loan that purported to establish such a relationship in substance each transfer was a gift the question whether a taxpayer has entered into a bona_fide creditor-debtor relationship pervades the federal tax law see eg 98_tc_594 aff’d 3_f3d_591 2d cir 63_tc_321 12_tc_1158 aff’d per curiam 192_f2d_391 9though we have yet to address the issue of whether mrs lockett was the legal owner of all of mariposa’s assets at the time of the transfers in question for purposes of this section we shall continue to refer to the transfers as between mariposa and robert joseph and meredith given that all documents were signed in mariposa’s name and all payments were made to and from mariposa’s accounts 10the dollar_figure consists of the dollar_figure promissory note executed by joseph and the additional dollar_figure joseph withdrew from mariposa on date 2d cir transactions within a family group are subject_to special scrutiny and the presumption is that a transfer between family members is a gift 82_tc_239 citing 55_tc_172 aff’d without published opinion 786_f2d_1174 9th cir that presumption may be rebutted by an affirmative showing that at the time of the transfer the transferor had a real expectation of repayment and an intention to enforce the debt estate of van anda v commissioner t c pincite the mere promise to pay a sum of money in the future accompanied by an implied understanding that the promise will not be enforced is not afforded significance for federal tax purposes is not deemed to have value and does not represent adequate_and_full_consideration in money or money’s worth see estate of maxwell v commissioner t c pincite the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was any security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with a loan see 318_f2d_611 9th cir estate of maxwell v commissioner t c pincite estate of kelley v commissioner t c pincite 48_tc_165 18_tc_780 aff’d 205_f2d_353 2d cir estate of van anda v commissioner t c pincite3 no one factor may be determinative see estate of maxwell v commissioner t c pincite with the foregoing factors in mind we turn to the facts and circumstances surrounding each of the transfers at issue to determine whether at the time of each transfer mariposa entered into a bona_fide creditor-debtor relationship with joseph and robert a transfers to joseph dollar_figure transfer joseph signed a promissory note on date for dollar_figure which had a 10-year term and required annual interest of joseph failed to make interest payments on this note but made a dollar_figure payment toward the principal of the note on date joseph received an additional dollar_figure from mariposa and executed a new promissory note for dollar_figure this new dollar_figure promissory note replaced the prior dollar_figure promissory note and incorporated the unpaid principal and interest of that prior promissory note it is this dollar_figure promissory note which is at issue in these cases joseph failed to make any payments on the dollar_figure promissory note the promissory note called for annual interest payments of due june of each year no property or other collateral was given to secure the note and no maturity_date was listed on the note the record does not contain any information about joseph’s assets at the time he signed the dollar_figure promissory note thus it is unclear whether joseph had the ability to repay the amount borrowed however mariposa made a demand for the payment of the dollar_figure promissory note against joseph’s estate on date and the estate states that it expects full payment on its claim finally mariposa treated the transactions as loans mariposa’s accountant drafted the promissory note kept an amortization schedule and reported each transaction as a loan moreover on mrs lockett’s estate’s federal estate_tax_return the dollar_figure promissory note is listed as one of mariposa’s assets on the basis of our examination of the entire record with respect to the dollar_figure transfer we find that the estate has established that mariposa entered into a bona_fide creditor-debtor relationship with joseph at the time of the transfer therefore the transfer is a loan and the dollar_figure promissory note is an asset of mrs lockett’s estate dollar_figure transfer joseph received dollar_figure from mariposa on date joseph failed to execute a promissory note reflecting the dollar_figure transfer there is no evidence of any interest_paid on the dollar_figure transfer or repayment of the principal additionally there is no information as to whether joseph or mariposa treated the transfer as a loan the only evidence in the record that the parties considered the transfer a loan is a claim by mariposa against joseph’s estate on the basis of our examination of the entire record with respect to the dollar_figure transfer we find that the estate has not established that mariposa entered into a bona_fide creditor-debtor relationship with joseph at the time of the transfer therefore the transfer is a gift from mrs lockett to joseph subject_to federal gift_tax after application of the annual exclusion and will not be considered an asset of mrs lockett’s estate b transfer to robert and karen robert and karen received dollar_figure from mariposa on date a promissory note was prepared for dollar_figure which they did not sign but had a year term and required annual interest of robert and karen made a dollar_figure interest payment on the note and repaid dollar_figure of the principal of the note on date robert and karen received an additional dollar_figure from mariposa and executed a new promissory note in the amount of dollar_figure this new dollar_figure promissory note replaced the prior dollar_figure promissory note and incorporated the unpaid principal and interest of the prior promissory note it is this dollar_figure promissory note which is at issue in these cases the new promissory note called for annual interest payments of due june of each year no property or other collateral was given to secure the note and no maturity_date was listed on the note robert and karen failed to make payments on the dollar_figure promissory note the record does not contain any information about robert and karen’s assets at the time they signed the dollar_figure promissory note thus it is unclear whether they had the ability to repay the amount borrowed to date no demand has been made for payment of the dollar_figure promissory note finally mariposa treated the transactions as loans mariposa’s accountant drafted the promissory note she kept an amortization schedule and reported each transaction as a loan moreover on mrs lockett’s federal estate_tax_return the dollar_figure promissory note is listed as one of mariposa’s assets on the basis of our examination of the entire record with respect to the dollar_figure transfer we find that the estate has established that mariposa entered into a bona_fide creditor-debtor relationship with robert and karen at the time of the transfer therefore the transfer is a loan and the dollar_figure promissory note is an asset of mrs lockett’s estate c transfer to meredith meredith received dollar_figure from mariposa in she failed to execute a promissory note reflecting the transaction there is no evidence of any interest_paid or repayment of any principal the only evidence in the record that the parties considered the transfer a loan is its being listed on mrs lockett’s estate’s federal estate_tax_return as a mariposa asset on the basis of our examination of the entire record with respect to the dollar_figure transfer we find that the estate has not established that mariposa entered into a bona_fide creditor-debtor relationship with meredith at the time of the transfer therefore the transfer is a gift from mrs lockett to meredith and the dollar_figure will not be included in the value of mrs lockett’s gross_estate the gift is for less than the annual exclusion therefore it will not result in a federal gift_tax liability see sec_2503 d conclusion we find that the transfers of dollar_figure to joseph and dollar_figure to meredith are gifts additionally we find that the promissory notes for dollar_figure and dollar_figure evidence loans to joseph and to robert and karen respectively iii formation of the partnership ariz rev stat ann a r s sec a provides that the association of two or more persons to carry on as co-owners a business for profit forms a partnership whether or not the persons intend to form a partnership respondent argues that mariposa is not a valid partnership under arizona law because only mrs lockett contributed assets to the partnership and thus there was no association of two or more persons respondent further argues that mariposa is not a valid partnership under arizona law because it did not operate a business for profit the estate argues that a valid partnership was formed under arizona law because the partnership was formed with two limited partners mrs lockett and trust a and two general partners robert and joseph the estate further argues that mariposa operated a business for profit a whether the parties formed mariposa to operate a business for profit respondent argues that mariposa was not a business because it engaged in minimal economic activity and because it was not operated as though it was intended to derive a profit we agree there was minimal economic activity but we find no requirement that an arizona business engage in a certain level of activity moreover we find that mariposa was operated to derive a profit mariposa hired mr russell to manage its portfolio of stocks purchased real_estate which it leased and made loans requiring annual interest payments accordingly we find that mariposa operated a business for profit b whether robert and joseph were general partners in mariposa the estate concedes that robert and joseph did not make capital contributions to mariposa however the estate argues that a general_partner in an arizona partnership is not required to make a capital_contribution in order to share in the profits and loss of the partnership the estate cites a r s sec which provides in part that a general_partner of a limited_partnership may make contributions to the partnership and share in the profits and losses of and in distributions from the limited_partnership as a general_partner the estate misreads the statute the statute when read as a whole is intended to clarify that a partner in a limited_partnership may be both a general_partner and a limited_partner moreover the statute defines what rights and powers a partner who is both a general and limited_partner has in the partnership and the restrictions that partner must adhere to a plain reading of the above excerpt suggests that a general_partner who makes a contribution to a limited_partnership may share in profits and losses of that limited_partnership the statute does not state that a general_partner is not required to make a capital_contribution in order to share in the profits and loss of the partnership as the estate claims respondent argues that robert and joseph were required to contribute value to mariposa in exchange for their claimed general_partnership interests we agree a r s sec a provides that relations among the partners and between the partners and the partnership are governed by the partnership_agreement the mariposa agreement requires the partners to contribute capital to mariposa in exchange for their interests a r s sec provides that a contribution of a partner may be in cash property or services rendered or a promissory note or other obligation_to_contribute cash or property or to perform services as previously noted neither robert nor joseph made a contribution of cash or property to mariposa however the estate argues that robert and joseph performed services for their interests in the partnership alternatively the estate argues that robert and joseph received a gift of an interest in the partnership whether robert and joseph performed services for mariposa in exchange for their general_partnership interests the estate argues that robert and joseph by virtue of agreeing to be the general partners of mariposa performed services in exchange for their partnership interests we disagree robert and joseph were minimally involved in the operations of mariposa joseph’s wife in an affidavit stated that to the best of her knowledge joseph was not involved in any aspect of the administration of mariposa further aside from signing a few documents as general partners of mariposa it is entirely unclear what tasks robert and joseph performed for mariposa from the evidence we find that mariposa’s activities were managed by its attorneys and accountants and mr russell who continued to manage the securities transferred to mariposa we do not find that robert and joseph performed services for mariposa in exchange for their general_partnership interests whether robert and joseph received their general_partnership interests as gifts the estate argues that robert and joseph together received either a gift of a general_partnership interest in mariposa or alternatively a gift of an general_partnership interest in mariposa a gift of general_partnership interest sec_4 of the mariposa agreement provides that the general partners must collectively own at all times units equivalent to at least one percent participation interest the estate argues that robert and joseph received thi sec_1 general_partnership interest by gift as evidence of the gift the estate points to the mariposa agreement it argues that the agreement required the general partners to hold a interest robert and joseph were named general partners in the agreement they signed the agreement and they did not contribute capital therefore they must have received a gift of the interest from mrs lockett effective date the date they signed the agreement for support the estate cites the agreement and discussions robert had with his mother about receiving an interest in mariposa as a gift we do not find any of this evidence persuasive mr haga who drafted the mariposa agreement testified that sec_4 was a standard provision he includes in every partnership_agreement he drafts it was not added to facilitate gifts to robert and joseph moreover the estate was unable to introduce any specific evidence memorializing such gift mrs lockett failed to report such gifts on a federal gift_tax_return and schedule a of the mariposa agreement left robert and joseph’s interest in mariposa blank b gift of general_partnership interest the estate alternatively argues that robert and joseph received a combined general_partnership interest by gift through mrs lockett’s contribution of dollar_figure to mariposa on date mrs lockett wrote a check to mariposa for dollar_figure the check’s memo line stated deposit to mariposa monarch l l l p the estate claims that this check was meant as a gift of an general_partnership interest to robert and joseph we find no evidence to support the estate’s claim the check memo line made no reference to a gift and the estate could not introduce any documents memorializing the gifts as with the claimed gift mrs lockett did not report a dollar_figure gift on a federal gift_tax_return the estate also relies on robert’s testimony of discussions he had with his mother regarding the gift of an interest in mariposa but that testimony is vague and cannot be relied upon as evidence of such a gift finally all the evidence in the record points to the fact that robert and joseph did not own interests in mariposa and did not question the fact that they did not own interests in mariposa schedule a of the mariposa amendment lists mrs lockett as owning of mariposa and robert and joseph as owning a interest the forms and schedules k and k-1 filed for mariposa and its partners in and assign all profits and losses to mrs lockett the schedules k-1 issued to robert and joseph assign each of them half of mariposa’s profits and losses for only the last two months of the year after mrs lockett’s death robert nor joseph included any of mariposa’s income or loss on his individual federal_income_tax returns for and in fact mrs mcclanahan mariposa’s accountant testified that she could not assign robert and joseph any of mariposa’s profits or losses because she did not have sufficient evidence of their ownership interests additionally on mrs lockett’s estate’s federal estate_tax_return mrs lockett is listed as owning of the interest in mariposa finally the estate during the audit of the estate_tax_return maintained that robert and joseph held only a general_partnership interest in fact they had an appraisal done for a limited_partnership_interest in mariposa the estate concedes that it was only after the audit was concluded that it realized that mrs lockett had made a dollar_figure gift to her sons and thus had an appraisal done for an limited_partnership_interest in mariposa we find it hard to believe that robert received a gift of a partnership_interest in and yet did not know about it until we find that robert and joseph did not receive gifts of a partnership_interest in mariposa and at no time held interests in mariposa c whether trust a was a limited_partner in mariposa respondent argues that trust a was not a limited_partner in mariposa because it did not contribute any assets to mariposa we disagree the estate introduced evidence of contributions by trust a to mariposa of dollar_figure on or about date dollar_figure on or about date and dollar_figure on or about date those transfers were in exchange for a limited_partnership_interest in mariposa having found that trust a contributed assets to mariposa and therefore was a limited_partner we find that there was an association of two persons to carry on as coowners a business for profit in iv assets held by mrs lockett at the time of her death respondent argues that even though the parties formed a valid partnership under arizona law at the time of mrs lockett’s death she had acquired of the interest in mariposa and thus the partnership had terminated under state law in date the decision was made to terminate trust a effective date as a result mrs lockett became the owner of trust a’s limited_partnership_interest in mariposa since trust a was the only other partner in mariposa upon termination of trust a mrs lockett became the sole partner in mariposa the parties amended the mariposa agreement in or around date to reflect mrs lockett’s ownership_interest in mariposa a r s sec provides that a partnership is dissolved and its business wound up upon the occurrence of an event agreed to in the partnership_agreement resulting in the winding up of the partnership business article of the mariposa agreement provided mariposa would be dissolved upon the acquisition by a partner of all the interests of the other partners therefore mrs lockett’s acquisition of trust a’s limited_partnership_interest caused the dissolution of mariposa under arizona law on date mrs lockett became the legal owner of all of mariposa’s assets pursuant to arizona law v federal estate_tax law state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights 115_tc_506 on date the date of mrs lockett’s death for state law purposes mrs lockett individually was the legal owner of all of mariposa’s assets as a general_rule the code imposes a federal excise_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through ie subtitle b chapter subchapter_a part iii of the code sec_2033 provides broadly that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death as alternately expressed by regulation the gross_estate encompasses all property beneficially owned by the decedent at the time of his death sec_20_2033-1 estate_tax regs sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets mrs lockett held a legal and beneficial_interest in all the assets of mariposa on the date of her death as a result of the fair_market_value of those assets on date is included in mrs lockett’s gross_estate pursuant to sec_2031 and sec_2033 the parties have stipulated that the fair_market_value of mariposa’s assets on date was dollar_figure as a result we find for respondent and hold the estate is liable for a federal estate_tax deficiency to be determined pursuant to a rule calculation vi conclusion as we previously noted respondent has conceded that he included the loans to robert joseph and meredith as both assets of mariposa and gifts by mrs lockett in calculating the estate_tax deficiency in docket no the estate is liable for a federal gift_tax deficiency attributable to the dollar_figure gift made to joseph and the dollar_figure gift made to meredith the estate is also liable for a federal estate_tax deficiency for failing to include the fair_market_value of mariposa’s assets on mrs lockett’s date of death in the value of her gross_estate the parties have stipulated the fair_market_value of these assets and a determination will have to be made pursuant to rule in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit 11see supra findings_of_fact sec_11 to reflect the foregoing decision will be entered under rule
